NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-2577
                                      ____________

                           FABRICIO NUNEZ MANJARREZ,

                                                   Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                                    Respondent

                 ____________________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (BIA No. A 201-112-559)
                        Immigration Judge: Steven A. Morley
                 ____________________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 On January 23, 2018

                Before: GREENAWAY, JR., KRAUSE, Circuit Judges,
                           and JONES, District Judge.*

                            (Opinion filed: February 15, 2018)

                                       ___________

                                        OPINION†

       *
         The Honorable John E. Jones, III, United States District Judge for the Middle
District of Pennsylvania, sitting by designation.
       †
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                      ___________

JONES, District Judge.

       Fabricio Nunez-Manjarrez appeals the Board of Immigration Appeals’ (“BIA”)

affirmance of Immigration’s decision denying him withholding of removal, and relief

under the Convention Against Torture (“CAT”). On appeal, Mr. Nunez-Manjarrez did not

specifically challenge the Immigration Judge’s finding that he had not timely filed his

application for asylum. The BIA affirmed the remainder of the Immigration Judge’s

order, finding that Mr. Nunez-Manjarrez had not sufficiently shown past persecution or

that he would suffer any future persecution because of certain statutorily protected

grounds, and that Mr. Nunez-Manjarrez did not meet his burden of showing that torture

would be more likely than not to occur if he were removed. We will affirm.

I.     Background

       Mr. Nunez-Manjarrez is a Mexican native and citizen who entered the United

States without inspection on August 22, 2005. His entire family lives in La Barca, a town

in Jalisco, Mexico. His father and grandfather own land in La Barca and, according to

Mr. Nunez-Manjarrez, had been extorted by local gangs because of their success in

growing crops and raising livestock. Two other members of Mr. Nunez-Manjarrez’s

family suffered ill fates while Mr. Nunez-Manjarrez was in the United States. The first

family member, a cousin on his father’s side, mysteriously disappeared after leaving a job

interview, and the second family member, on his mother’s side, was killed. Although

Mr. Nunez-Manjarrez does not know who committed these acts, he believes a criminal

gang known as the “Zetas” was responsible. Id. Mr. Nunez-Manjarrez himself, however,
                                             2
was never harmed while in Mexico. He also did not point to any other instances of harm

coming to his immediate or extended family, which features up to twenty cousins, twenty

uncles, and grandparents.

        Removal proceedings commenced against Mr. Nunez-Manjarrez on August 12,

2011. On August 31, 2011, Mr. Nunez-Manjarrez appeared before the York Immigration

Court and requested time to submit an application of asylum, which he did on October

19, 2011, along with an application for withholding of removal and relief under CAT.

Proceedings continued in the Philadelphia Immigration Court on July 1, 2013, where Mr.

Nunez-Manjarrez conceded that his asylum application was untimely. Mr. Nunez-

Manjarrez also stated at that time that he would be requesting voluntary departure as

alternative relief. After an individual hearing on November 14, 2016, the Immigration

Judge found that Mr. Nunez-Manjarrez’s application for asylum was time barred and that

he had not met his burden with respect to withholding from removal and relief under

CAT. On timely appeal, the BIA affirmed the Immigration Judge’s ruling on June 21,

2017.

II.     Jurisdiction and Standard of Review

        The BIA had jurisdiction over Mr. Nunez-Manjarrez’s appeal pursuant to 8 C.F.R.

§ 1003.1(b)(3). We have jurisdiction to review final orders of the BIA pursuant to 8

U.S.C. § 1252(a)(1).

        Although Mr. Nunez-Manjarrez has appealed the BIA’s decision, “we also review

the decision of the Immigration Judge, to the extent that the BIA adopted or deferred to

the IJ’s analysis.” Ying Chen v. Att’y Gen., 676 F.3d 112, 114 (3d Cir. 2011) (citing
                                             3
Zhang v. Gonzales, 405 F.3d 150, 155 (3d Cir. 2005)). To factual findings, we apply a

deferential standard, accepting findings unless “‘a reasonable adjudicator would be

compelled to arrive at a contrary conclusion.’” Camara v. Att’y Gen., 580 F.3d 196, 201

(3d Cir. 2009) (quoting Yan Lan Wu v. Ashcroft, 393 F.3d 418, 421 (3d Cir. 2005)). We

review legal conclusions de novo, “‘but will afford Chevron deference to the BIA’s

reasonable interpretations of statutes which it is charged with administering.’” Toussaint

v. Att’y Gen., 455 F.3d 409, 413 (3d Cir. 2006) (quoting Kamara v. Att’y Gen., 420 F.3d
202, 211 (3d Cir. 2005)).

III.   Discussion

       Mr. Nunez-Manjarrez sought withholding from removal pursuant to the

Immigration and Nationality Act, which permits such withholding where “the alien’s life

or freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §

1231(b)(3)(A). Mr. Nunez-Manjarrez bore the burden of showing either past persecution

on one of these grounds or, in the absence of past persecution, that he was more likely

than not to suffer future persecution on one of these protected grounds. See 8 C.F.R. §

1208.16(b). Mr. Nunez-Manjarrez conceded that he has not experienced past persecution.

With respect to future persecution, the Immigration Judge found that Mr. Nunez-

Manjarrez’s family constituted a “particular social group” of which he was a part.

However, as aforestated, the Immigration Judge found, and the BIA affirmed, that Mr.

Nunez-Manjarrez failed to show that he was more likely than not to suffer future

persecution on account of his membership in that particular social group.
                                             4
       To this end, the Immigration Judge found that Mr. Nunez-Manjarrez could offer

no evidence that the two members of his family who had been harmed were victims of

targeted gang violence. The Immigration Judge also noted that all of Mr. Nunez-

Manjarrez’s family continues to live in the same town without incident. Although they

have occasionally been extorted by local gangs, they were able to stop paying those

gangs without violent repercussions. Both the Immigration Judge and the BIA imply that

Mr. Nunez-Manjarrez is motivated more by the general violence in Mexico than by fear

of being specifically targeted. We have held, however, that “‘generally harsh conditions

shared by many other persons do not amount to persecution.’” Al-Fara v. Gonzales, 404
F.3d 733, 740 (3d Cir. 2005) (quoting Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993)).

Thus, on the issue of withholding from removal, we find no error in the rulings of the

BIA and Immigration Judge.

       Mr. Nunez-Manjarrez also sought relief under CAT. To merit relief under CAT,

Mr. Nunez-Manjarrez needed to show he was more likely than not to be tortured if

removed to Mexico. 8 C.F.R. § 208.16(c)(2). We have stated that:

       For an act to constitute torture under the [CAT] and the implementing
       regulations, it must be: (1) an act causing severe physical or mental pain or
       suffering; (2) intentionally inflicted; (3) for an illicit or proscribed purpose;
       (4) by or at the instigation of or with the consent or acquiescence of a
       public official who has custody or physical control of the victim; and (5)
       not arising from lawful sanctions.

Kamara, 420 F.3d at 213 (alteration in the original) (quoting Auguste v. Ridge, 395 F.3d
123, 151 (3d Cir. 2005)). The fourth element can also be satisfied where public officials

show “willful blindness” to torture committed by other, third parties. Silva-Rengifo v.


                                               5
Att’y Gen., 473 F.3d 58, 65 (3d Cir. 2007). The Immigration Judge found that Mr. Nunez-

Manjarrez offered no evidence to support this fourth element, thus failing to show he was

more likely than not to be tortured upon his return to Mexico. The BIA largely adopted

the Immigration Judge’s decision in affirming, and we agree, as well. Mr. Nunez-

Manjarrez argued generally about the rival drug gangs that controlled the area but could

not show that the Mexican government was willfully blind to the danger or that he was

more likely than not to be tortured by one or more of the gangs. As a result, Mr. Nunez-

Manjarrez simply did not meet his burden with respect to the fourth element.

IV.   Conclusion

      For the foregoing reasons, we will affirm the determination of the Board of

Immigration Appeals.




                                            6